Name: Commission Regulation (EC) No 3224/94 of 21 December 1994 laying down transitional measures for the implementation of the Framework Agreement on Bananas concluded as part of the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  trade;  plant product
 Date Published: nan

 No L 337/72 Official Journal of the European Communities 24. 12. 94 COMMISSION REGULATION (EC) No 3224/94 of 21 December 1994 laying down transitional measures for the implementation of the Framework Agreement on Bananas concluded as part of the Uruguay Round of multilateral trade negotiations Country Percentage of the global tariff quota Costa Rica 23,4 % Colombia 21,0 % Nicaragua 3,0 % Venezuela 2,0 % Dominican Republic and other ACP States concerning non-traditional quantities 90 000 tonnes Others 50,6% - 90 000 tonnes 2. The 90 000 tonnes allocated to the Dominican Republic and other ACP States concerning non-tradi ­ tional quantities shall be allocated as follows : (tonnes) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), and in particular Article 20 thereof, Whereas the agreements concluded during the Uruguay Round of multilateral trade negotiations include the Framework Agreement on Bananas ; whereas Commission Regulation (EEC) No 1442/93 (2), as last amended by Commission Regulation (EC) No 2444/94 (3), lays down detailed rules for the application of the arrangements for importing bananas into the Community ; whereas the Framework Agreement on Bananas introduces changes to the arrangements for importing bananas into the Community ; whereas transitional measures for the appli ­ cation of the arrangements for importing bananas into the Community should be laid down in order to implement the Framework Agreement on Bananas prior to the adop ­ tion of definitive measures ; whereas, in particular to guarantee the origin of bananas imported from Colombia, Costa Rica, Nicaragua and Venezuela, certificates of origin should be required for the release for free circulation in the Community of these products for the first quarter of 1995 ; Whereas, with a view to allowing the Commission, if the need arises, to take the necessary measures to ensure conformity with the breakdown of quantities by origin, fixed during the Uruguay Round of multilateral negotia ­ tions, it is advisable to require, on the on hand, the presentation of a certificate of origin for all bananas imported into the Community, and on the other hand, that Member States provide the appropriate information ; Whereas the Management Committee for Bananas failed to deliver an opinion within the time allowed by its chairman, Country Amount Dominican Republic 55 000 Belize 15 000 Cote d'lvoire 7 500 Cameroon 7 500 Other non-traditional ACP 5 000 HAS ADOPTED THIS REGULATION : Article 2 1 . Without prejudice to the application of Commission Regulation (EEC) No 1442/93, for the first quarter of 1995 :  for the release for free circulation of bananas, the import licence shall be accompanied by a valid certifi ­ cate of origin ;  the release for free circulation of bananas originating in Colombia, Costa Rica and Nicaragua carried out using category A and category C import licences issued in accordance with Article 9 (4) of Commission Regulation (EEC) No 1442/93 is subject to the condi ­ tion that a special export certificate issued by the respective authority listed in the Annex for the same quantity is lodged with the customs authorities at the same time. 2. However, the documents mentioned in paragraph 1 are not necessary for the release into free circulation of bananas which were dispatched from the country of production before 20 December 1994 and which are imported into the Community between 1 and 7 January 1995. Article 1 1 . The tariff quota referred to in Article 18 of Council Regulation (EEC) No 404/93 is divided up into specific quotas allocated to the following countries or groups of countries : (') OJ No L 47, 25. 2. 1993, p. 1 . 0 OJ No L 142, 12. 6 . 1993, p. 6 . (3) OJ No L 261 , 11 . 10. 1994, p . 3 . 24. 12. 94 Official Journal of the European Communities No L 337/73 3 . Member States shall notify the Commission of the quantities released for free circulation in application of this Regulation in accordance with Article 21 of Regula ­ tion (EEC) No 1442/93. The importers concerned shall provide proof that the consignment of bananas meets the above requirements by producing :  in the case of transport by sea or waterway, the bill of lading showing that loading took place before 20 December 1994 ;  in the case of transport by rail, the consignment note accepted by the railways of the expediting country before 20 December 1994 ;  in the case of transport by road, the TIR carnet presented to the first customs office before 20 December 1994 ;  in the case of transport by air, the consignment note showing that the airline received the products before 20 December 1994. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission No L 337/74 24. 12. 94Official Journal of the European Communities ANNEX The bodies authorized to issue special export certificates are : COLOMBIA INCOMEX Instituto Colombiano de Comercio Exterior, Edificio Centro de Comercio Internacional, Calle 28 No 13A 15/53, Santafe de Bogota. COSTA RICA CorporaciÃ ³n Bananera S. A., Apartado 6504-1000, San Jose. NICARAGUA Ministerio de Economia y Desarrollo, DirecciÃ ³n de Comercio Exterior, KilÃ ³metro 3y2, Carretera a Masaya, Edificio el Cortijo, Managua.